Citation Nr: 0301846	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  93-16 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and S.B., his custodian




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from February 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The Board initially remanded the claim in May 1995 for 
additional development.  Upon return to the Board, it issued 
a June 1996 decision in which it denied the appeal.  The 
veteran appealed that decision to the U.S. Court of Veterans 
Appeals (Court).  The Court vacated and remanded that Board 
decision in a November 1997 Order.  

In July 1998, the Board again remanded the case to the RO for 
additional development.  The March 2000 decision issued on 
return to the Board again denied the appeal.  The veteran 
again appealed the Board decision to the Court.  By way of a 
March 2001 Order and an April 2002 correcting Order, the 
Court vacated and remanded the March 2000 Board decision.  
The Board advised the veteran's representative in letters 
dated in May 2002 and September 2002 that additional time was 
available in which to supplement the record before the Board.  
The January 2003 response from the representative has been 
associated with the claims folder.  The case is now again 
before the Board for appellate review.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran has been demonstrably unable to obtain or 
retain employment for many years.  Meaningful separation of 
symptomatology attributable to PTSD from symptomatology 
associated with other psychiatric disorders is not possible.  


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.130, Diagnostic 
Code 9411 (2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA 
sufficient for purposes of the instant appeal.  That is, the 
RO provided notice to the veteran and his representative of 
the applicable law and regulations and of the evidence needed 
to substantiate his claim in the July 1992 rating decision, 
September 1992 statement of the case, and supplemental 
statements of the case dated through July 1999.  In addition, 
the Board finds that all relevant evidence needed to dispose 
of the appeal has been secured, including VA medical records 
and multiple examination reports.  The veteran's 
representative submitted a report of private psychological 
assessment in January 2003.  The veteran has not identified 
any private treatment records and there is no suggestion from 
review of the claims folder that any evidence necessary for 
the disposition of the claim remains outstanding.  Thus, the 
Board finds that all notice and assistance has been afforded 
the veteran, such that additional efforts would not aid the 
veteran in the substantiation of his claim.  38 U.S.C.A. §§ 
5103, 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the claimant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2002).  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

PTSD is evaluated under Diagnostic Code (Code) 9411.  During 
the pendency of the veteran's appeal, VA promulgated new 
regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  Therefore, prior to November 7, 1996, the Board may 
apply only the previous version of the rating criteria.  As 
of November 7, 1996, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.  

The Board notes that the RO has considered both versions of 
the regulations in determining that no increase from 10 
percent was warranted.  Accordingly, the Board may similarly 
consider each version of the regulations without determining 
whether the veteran will be prejudiced thereby.  Bernard, 4 
Vet. App. at 392-94.  

Under the previous version of the rating schedule, a 10 
percent rating is awarded when disability is manifested by 
criteria less than for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent rating is 
assigned when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and when psychoneurotic symptoms result in 
reduced levels of initiative, flexibility, efficiency, and 
reliability as to produce definite industrial impairment.  
"Definite," as used here, should be construed to mean 
distinct, unambiguous, and moderately large in degree, more 
than moderate but less than rather large.  VAOPGCPREC 9-93.  
A 50 percent rating is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and when by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is in order when 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and when the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; and when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9411 (1996).

Under the amended regulations, a 10 percent rating is 
assigned when there is occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; when symptoms are controlled by 
continuous medication.  A 30 percent disability rating is 
appropriate when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating will be assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is appropriate when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
rating is in order when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Code 9411 (2002).

Review of the record discloses a long history of psychiatric 
treatment, including evaluation in service in 1969 for drug 
abuse.  The veteran had a private hospitalization in June 
1970, while absent without leave (AWOL) from active duty.  He 
described combat experiences, drug use while in service, and 
panic about being enclosed in a room with a group of men.  
Diagnoses from the stay were paranoid personality, depressive 
neurosis, and homosexual panic.  Upon return to service 
control, the veteran was again hospitalized for evaluation, 
with an ultimate diagnosis of hysterical personality.    

A June 1972 report of VA hospitalization revealed a diagnosis 
of paranoid schizophrenia.  Thereafter, the veteran had 
multiple hospitalizations for the disorder.  In a March 1979 
rating decision, the RO found that the veteran was 100 
percent disabled due to paranoid schizophrenia and awarded 
him non-service-connected disability pension effective from 
December 1976.  The award has apparently been continued 
through the present time.  

The RO granted the veteran's May 1991 claim for service 
connection for PTSD in a July 1992 rating decision.  It 
assigned a 10 percent disability rating, which the veteran 
appealed.  

VA medical evidence of record reflects other psychiatric 
diagnoses, including bipolar disorder, schizo-affective 
disorder, and various types of personality disorder, either 
with or without co-existing PTSD.  The April 1990 VA examiner 
opined that the veteran never suffered from schizophrenia or 
post-traumatic syndrome, but attributed his symptoms to 
alcohol and drug use.  His diagnosis was organic brain 
syndrome associated with alcohol abuse and poly-drug abuse 
superimposed on mixed personality disorder.  The March 1992 
VA examiner diagnosed the veteran as having PTSD, but found 
that the predominant problems were due to schizo-affective or 
bipolar disorder.  However, the evidence generally reflects 
the opinion that the veteran was unemployable.  

The veteran's representative submitted a report of private 
psychological assessment from J. Cole, Ph.D., dated in 
November 2002.  The assessment included a lengthy interview 
with the veteran and comprehensive review and discussion of 
medical evidence and other claims folder materials.  Based on 
examination of the veteran and review of the record, Dr. Cole 
diagnosed the veteran as having schizo-affective disorder or 
paranoid schizophrenia, as well as PTSD, alcohol abuse, and 
personality disorder not otherwise specified with avoidant, 
antisocial, and narcissistic traits.  He opined that, in 
general, the schizophrenia and PTSD symptoms represented an 
inextricably intermixed and multifaceted disorder, adding 
that "where one begins and the other leaves off cannot be 
meaningfully extracted."   

In summary, the veteran has been unable to work for many 
years due to his psychiatric problems, which include PTSD and 
schizophrenia.  Demonstrable inability to obtain or retain 
employment is a sufficient basis for awarding a 100 percent 
rating under 38 C.F.R. § 4.132, Code 9411 (1996).  Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).  The Board acknowledges 
that there is no medical evidence showing successful 
separation of symptoms attributable to PTSD from symptoms 
attributable to other psychiatric disorders, such that it may 
be properly determined whether the inability to work is in 
fact due to PTSD.  However, in his report, Dr. Cole 
essentially finds that such a separation is impossible.  
Accordingly, the Board resolves doubt in the veteran's favor 
and attributes all of the psychiatric symptoms to the 
veteran's PTSD.  See Mittleider v. West, 11 Vet. App. 181 
(1998).  Therefore, considering this record, and resolving 
doubt in the veteran's favor, the Board finds that the 
evidence supports a 100 percent disability rating for PTSD.  
38 C.F.R. § 4.3.    

  
ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a 100 percent disability rating for PTSD 
is granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

